BLD-049                                           NOT PRECEDENTIAL
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 22-2370
                                       ___________

                              JAMES EDWARD BRYANT,
                                            Appellant

                                             v.

                           UNITED STATES OF AMERICA
                       ____________________________________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                         (D.C. Civil Action No. 2-21-cv-02646)
                       District Judge: Honorable Juan R. Sánchez
                      ____________________________________

                  Submitted on Appellee’s Motion for Summary Action
                   Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   December 15, 2022

               Before: AMBRO, KRAUSE, and PORTER, Circuit Judges

                           (Opinion filed December 29, 2022)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                             1
       Pro se appellant James Bryant appeals from an order of the District Court denying

his petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241. The Government

has filed a motion for summary affirmance. For the following reasons, we grant the

Government’s motion and will summarily affirm the District Court’s order. See 3d Cir.

L.A.R. 27.4; 3d Cir. I.O.P. 10.6.

       Bryan was convicted of multiple sexual offenses in 1977 and 1981 in California

state court. As a result, he was incarcerated and registered as a sex offender in

California. In 2013, Bryant moved to Nevada and failed to register as a sex offender

there. He was consequently convicted in federal court in Nevada of violating 18 U.S.C.

§ 2250, which imposes criminal penalties for failure to register under the Sex Offender

Registration and Notification Act (“SORNA”). In 2015, Bryant was sentenced to 21

months in prison with credit for time served and a lifetime of supervised release. Bryant

subsequently filed a motion to vacate his sentence pursuant to 28 U.S.C. § 2255, which

the District Court for the District of Nevada denied on the merits.

       Soon after his release, Bryant failed to report to his probation office and instead

relocated to Utah, where he again failed to register. He was then convicted of violating

SORNA in the District Court for the District of Utah and, in 2016, was sentenced to 37

months of incarceration and another term of supervised release for life. In 2019, Bryant

left the State of Utah without receiving permission from the United States Probation

Office, which then filed a petition in the District of Utah to revoke Bryant’s supervised

release. Approximately one year later, authorities located Bryant in Pennsylvania and

arrested him on the outstanding bench warrant issued upon his departure from Utah. The

                                              2
matter was then transferred to the District Court for the Eastern District of Pennsylvania.

After a hearing, during which Bryant admitted to violating terms of his supervised

release, the District Court revoked his supervised release and imposed a 24-month term

of imprisonment with another term of supervised release for life.1

       In June 2021, before his supervised release was revoked, Bryant filed a petition for

a writ of habeas corpus pursuant to 28 U.S.C. § 2241 in the Eastern District of

Pennsylvania. Bryant argued that he was unlawfully detained because he was never

legally required to register as a sex offender in California, and therefore his underlying

SORNA conviction as well as his SORNA conviction in Nevada were unlawful. The

District Court denied the petition on the basis that Bryant was challenging the validity

rather than the execution of his sentence, and accordingly should have filed a motion to

vacate his sentence pursuant to 28 U.S.C. § 2255. Bryant appealed.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291.2 We exercise

plenary review over the District Court’s legal conclusions and review its factual findings

for clear error. See Cradle v. United States ex rel. Miner, 290 F.3d 536, 538 (3d Cir.

2002) (per curiam). We may summarily affirm if the appeal fails to present a substantial

question. See 3d Cir. L.A.R. 27.4; 3d Cir. I.O.P. 10.6.


1
 Bryant completed his term of imprisonment and was released on September 30, 2022.
His direct appeal was dismissed as moot because it challenged only the length of the
sentence of incarceration imposed. See C.A. No. 21-3344.
2
 Bryant does not need a certificate of appealability to proceed. See Reese v. Warden
Phila. FDC, 904 F.3d 244, 246 (3d Cir. 2018). Although he is no longer in custody, this
appeal is not moot insofar as Bryant is subject to a lifetime of supervised release, which
he contends is invalid. See United States v. Huff, 703 F.3d 609, 611 (3d Cir. 2013).
                                              3
       “Motions pursuant to 28 U.S.C. § 2255 are the presumptive means by which

federal prisoners can challenge their convictions or sentences.” Okereke v. United States,

307 F.3d 117, 120 (3d Cir. 2002). A habeas corpus petition under § 2241 accordingly

“shall not be entertained” unless a § 2255 motion would be “inadequate or ineffective to

test the legality of [petitioner’s] detention.” 28 U.S.C. § 2255(e). “A § 2255 motion is

inadequate or ineffective only where the petitioner demonstrates that some limitation of

scope or procedure would prevent a § 2255 proceeding from affording him a full hearing

and adjudication of his wrongful detention claim.” Cradle, 290 F.3d at 538. This

exception, known as the “safety-valve clause,” is narrow and applies only in rare

circumstances, such as when a prisoner has had no opportunity to challenge his

conviction for actions later deemed to be non-criminal by an intervening change in law.

See Okereke, 307 F.3d at 120 (citing In re Dorsainvil, 119 F.3d 245, 251 (3d Cir. 1997)).

       We agree with the District Court that Bryant is challenging the validity of his

SORNA convictions, and that those challenges should have been raised in a § 2255

motion. We conclude that Bryant failed to make the showing necessary to meet the

safety-valve exception, as he has not identified any rare circumstance that would render a

§ 2255 motion an inadequate remedy in this case. Rather, Bryant appears to contend that

the District Court should have construed his petition as a § 2255 motion. However, as the

District Court noted, if Bryant sought to attack his underlying convictions in a motion to

vacate, he needed to comply with the prerequisites of § 2255, which require that such

claims be brought in the court that imposed the sentence being challenged. See 28 U.S.C.

§ 2255(a). Thus, the District Court lacked authority to entertain a § 2255 motion because

                                             4
it did not impose the sentences related to the convictions that Bryant seeks to challenge.

See Application of Galante, 437 F.2d 1164, 1165 (3d Cir. 1971) (per curiam).3

         Accordingly, because the appeal presents no substantial question, we will

summarily affirm the District Court’s judgment. See 3d Cir. L.A.R. 27.4; 3d Cir. I.O.P.

10.6.4 Bryant’s motion for production of documents is denied.




3
 Although jurisdiction over Bryant’s supervised release was transferred from the District
of Utah to the Eastern District of Pennsylvania pursuant to 18 U.S.C. § 3605, Bryant’s
§ 2241 petition focuses solely on his underlying convictions in the District Courts of
Nevada and Utah.
4
    The Appellee’s request to be excused from filing a brief is granted.
                                               5